DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the decision rendered by the Board of Appeals issued on June 4, 2021.  Claims 1, 3-4, and 6-16 are currently pending wherein all claims read on a method for preparing a superabsorbent polymer.

Allowable Subject Matter
Claims 1, 3-4, and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closet reference: Nogi et al (US 2014/0042364).

Summary of claim 1:
A method for preparing a superabsorbent polymer, comprising: 
thermal polymerizing or photopolymerizing a monomer composition comprising water-soluble ethylenically unsaturated monomers and a polymerization initiator to form a hydrogel polymer;
drying the hydrogel polymer; grinding the dried polymer; and
surface crosslinking the ground polymer in the presence of a surface crosslinking agent consisting of a polyhydric alcohol and porous silica or clay to form the superabsorbent polymer, 


Nogi teaches a method of producing a polyacrylic acid based water absorbent resin powder (title and abstract) that includes preparing a water absorbent resin powder (0115) that includes polymerizing a monomer (0121) that includes acrylic acids, acrylamides, and the like (0122) as applicants cite in the specification as reading on a water-soluble ethylenically unsaturated monomer and an initiator for polymerizing the monomer using either thermal or photoinitiation (0198-0199).  Nogi teaches the polymer to then be dried (0217) and pulverized (0221) (reading on grinding) and subjected to a surface crosslinking step (0235) wherein the surface crosslinking agent is a polyhydric alcohol (0263) is a neopentyl glycol (0757) (reading on 2,2-dimethyl-1,2-propanediol) and wherein the surface crosslinking agent is used in addition with a water insoluble fine particle (0302, 0308, and 310) such as a silicon oxide (reading on a porous silica) or a clay (0307).  Nogi further teaches the use of a photopolymerization initiator (0199) (reading on photopolymerization).  However, Nogi does not teach or fairly suggest the claimed method of preparing a superabsorbent polymer wherein the surface crosslinking agent consists of the claimed polyhydric alcohol and either a porous silica or clay.

In light of the benefit above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763